 In the Matter of A. J. SHOWALTER COMPANYandINTERNATIONALBROTHERHOOD or BOOKBINDERS, LOCAL No. 129, A. F. or L.Case No. 10-C-1603.-Decided October 30, 1945Mr. Mortimer H. Freeman,for the Board.Mr. Carlton McCarny,of Dalton, Ga.,andMr.Barry Wright,ofRome, Ga., for the respondent.Mr. WalterF. Barber,of Atlanta, Ga.,for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEQUpon a charge duly filed on August It, 1944, by InternationalBrotherhood of Bookbinders, Local No. 129, A. F. of L., herein calledthe Union, the National Labor Relations Board, herein called theBoard. by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated November 2, 1944, against A. J.Showalter Company, Dalton, Georgia, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, accompanied by notice of hearing, were duly servedupon the respondent and the Union.Concerning unfair labor practices, the complaint alleged in sub-stance that the respondent's bindery and shipping employees consti-tute a unit appropriate for the purposes of collective bargaining; thaton or about August 10, 1944, and at all times thereafter, the respond-ent refused to bargain collectively with the Union as the statutoryrepresentative of such employees; that since August 10, 1944, therespondent has expressed disapproval of the Union, interrogated itsemployees concerning their affiliation, urged, persuaded, threatened,and warned its employees to refrain from assisting or becoming mem-bers of the Union, and has aided and encouraged its employees to04 N L R B, No 96573 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdraw their membership from the Union ; and that by the foregoingconduct the respondent has violated Section 8 (1) and (5) of the Act.Thereafter, the respondent filed an answer, admitting those allegationsof the complaint pertaining to its corporate existence and the natureand character of the business transacted by it, but denying the com-mission of any unfair labor practices.Pursuant to notice, a hearing was held on November 17 and 18, 1944,at Dalton, Georgia, before R. N. Denham, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the re-spondent were represented by counsel, and the Union by a represent-ative; all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.Near the close of thehearing, the Trial Examiner granted a motion by counsel for theBoard to conform the pleadings to the proof respecting formal mat-ters.During the course of the hearing, the Trial Examiner ruledon other motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings of the Trial Examiner and finds noprejudicial error.The rulings are hereby affirmed insofar as theyare consistent with our Decision and Order.No oral argument beforethe Board was requested by any of the parties, and none was held.On January 29, 1945, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, in whichhe recommended that the complaint be dismissed.Thereafter, theattorney for the Board filed exceptions to the Intermediate Report anda supporting brief, and the respondent filed a reply brief.The Boardhas considered the exceptions to the Intermediate Report and the briefsfiled and, insofar as the exceptions are consistent with the findings,conclusions, and order set forth below, finds them to have merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, A. J. Showalter Company, is a Georgia corporationhaving its office and principal place of business at Dalton, Georgia,where it is engaged in the printing and book bindery business, andalso prints and circulates two weekly newspapers, the Dalton Citizenand the Dalton News. In the course and conduct of its business dur-ing the last calendar year, the respondent purchased raw materials,valued in excess of $35,000, of which approximately 40 percent wasreceived from points outside the State of Georgia.During the sameperiod, the respondent sold and delivered circulars, religious song-books, and miscellaneous other printed matter, valued at approxi- A.J. SHOWALTER COMPANY575mately $125,000, of which more than $70,000 was shipped todestina-tions outside the State of Georgia.The respondentconcedes, andwe find, that it is engagedin commercewithin themeaning ofthe Act.11.THE ORGANIZATION INVOLVEDInternationalBrotherhood of Bookbinders, Local No. 129, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the respondent.111.THE UNFAIR LABOR PRACTICESA. Inter f ei ence, restraint, and coercionThe operations of the respondent are carried on in a newspaperdepartment, a magazine department, a composing room, a typesettingroom, a stereotype room, and a bindery department which includesthe shipping department.The total employment in all departmentsis about 100 persons.This proceeding, however, is concerned onlywith the bindery and shipping departments, in which 32 employees,including the foreman and porter, are employed.Early in June 1944, a group of the respondent's bindery employeesdiscussed the formation of a labor organization for the purposes ofcollective bargaining.On July 10, 1944, upon formal application bysome 13 or 15 bindery employees, International Brotherhood of Book-binders, A. F. of L., issued a charter for Local No. 129 at the respond-ent's plant.Thereafter, 5 other employees signed membership appli-cations.No further effort to perfect organization was made untilAugust 8, 1944, -%n-hen Walter F. Barber, International Representativeof the parent organization, arrived in Dalton.On August 9, 1944, Barber held an open organizational meetingamong the employees in the bindery and shipping departments.O'Brian, the foreman of the respondent's bindery department, attendedupon the invitation of Barber.At the end of the open meeting,O'Brian and others who had not affiliated with the Union left themeeting room.The membership then proceeded to transact unionbusiness and elected the following officers : Agnes Herndon, president;Clifford C. Gulledge, Jr., vice president; and Benjamin Trammel Ed-wards, secretary-treasurer.Finally, Barber addressed the member-ship.Among other things, he told them of methods used by employersto discourage unions, specifically mentioning that one such methodwas the granting of wage increases and stating that he would not besurprised if they were offered a pay raise by the respondent.He in-structed them, however, to accept such a raise if it should be offered.He also stated that on the following day he would call on Leon A. Lee, 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe respondent's president,to request recognition and negotiation ofa contract.On the morning of August 10 at about 9 o'clock, Barber telephonedLee and, after identifying himself as a representativeof InternationalBrotherhood of Bookbinders, stated : "Your workers haveseen fit toyou recognition and conditions of a contract."'Lee replied that hewas thenbusy with his auditor, but requested Barber to call him againin about 2hours.Accordingly, at about 11 o'clock, Barber againtelephonedLee in an effortto arrangea conference.After Lee ad-vised Barber that he could not meet himeitherduringthe morningor at lunch, and that he expected to be with his auditor all day, Barbertold Lee that he had planned to leave Dalton on the 3: 40 train thatafternoon,but would stay over if lie could arrange a meeting for thenext day.With respect to the rest of the second telephoneconver-sation, we find, asdid the Trial Examiner, that therewas a misunder-standing between Lee and Barber concerning an appointment forAugust 11.Barber was under the impression that Lee would not seehim the following day; whereas, Lee, who testified that he did notthen known Barber to be a union representative, thought that he hadmade it clear that he would see Barber any time during the morningof August 11.On August 10, shortly after his last conversation with Barber, Leespoke with O'Brian, the binderyforeman,and Arthur G. Holland, theshipping clerk, and admittedly learned that the respondent's binderyemployees had joined the Union and that Barber, its InternationalRepresentative, desired to bargain collectively with the respondent ontheir behalf.During his conversation with Holland, Lee mentionedthat he was unable to give Barber an interview that morning becausehe was busy with his auditor.Upon Holland's suggestion that Leesee Barber,Lee said that he would call Barber after lunch.Hollandreported this to Edwards, the secretary-treasurer of the Union, whocommunicated with Barber during the noon hour, and asked him towait for Lee's call.Barber waited for Lee's call until shortly beforetrain time.Lee called Barber shortly after 4 o'clock, but Barber haclalready checked out of the hotel.At about 4 p. m. on August 10, Lee called to his office the five binderyemployees oldest in point of service, all being union members, includ-ing Agnes Herndon, the union president.Lee told them that lie hadi ecelved approval from the War Labor Board to grant them wage'Unlike the Trial Examiner,we find that Barber's statement constitutes a request tobargain,withinthe meaning of Section 8 (5) of the Act. SeeN L R B v. Biles ColemanLumberCo., 98 F(2c1)18(C C A 9) ,N LR B v Tehel Bottling Company,129 P.(2d) 251(CC A 8) ;andHatterof Tibia CityMilk ProducersAssociation, 61 N L.11 B 69 A. J. SHOWALTER COMPANY577increases,2 but that lie was undecided about putting the increases intoeffect because he had learned that morning that they had joined theUnion and Was therefore afraid lie Would get into trouble by doing so"in the face of the Union."Lee also then told the group that, whilehe had no objection to the employees joining the Union, he understoodthat W. R. C. Smith Publishing Company, a customer of the respond-ent, previously had sustained a loss as a result of a strike in a certainunion printing shop which had formerly done work for Slnith; thatsince then Smith had refused to have its work done in a union plant;that if the respondent's employees unionized, Smith might withdrawits business from the respondent; and that if that occurred, the re-spondent would probably have to close the bindery because the Smithaccount represented about 95 percent of the work in the bindery.3 Itdoes not appear that Lee called to his office employees of any otherdepartment or spoke to them on this subject.After leaving Lee'soffice the group of employees reported Lee's conversation to the otherbindery employees.Later iii the afternoon, Lee repeated the abovestatements to bindery employees Edwards and Gulledge.4On August 11, during a conversation in the pressroom between Gul-ledge and Lee, Gulledge asked Lee why the Smith Company had nottaken its work out of the respondent's plant when its employees hadorganized previously.'Lee replied, according to the uncontradictedtestimony of Gulledge, which we credit, that the respondent had thenrefused to recognize the Union.Gulledge then asked Lee "how hethought they [the union members] would vote," and Lee said he didnot care how they voted but that he thought they all ought to get to-gether and tall, it over before they voted.Upon a further inquiry2On June 1, 1944, the respondent filed an application with the War Labor Board forleave to widen the range of pay rates applicable throughout the plantThat such appli-cationwas pending was common knowledge among the employees, hole ever, we find,contrary to the Trial Examiner, that Barber had no knowledge of such applicationOnAugust 5, the respondent received approval from the War Labor Board to grant the em-ployees certain wage increasesOn August 5, 0, and 7, Lee informed the foremen of thevarious departments that such approval had been received, but did not instruct them totell the employees about the increases, or publicize such approval by a general announce-ment.It is reasonable to infer, and we find, that the employees were unaware of suchapps oval prior to Lee's announcement in his office on August 10, as ielated in the text3The record affords little support for Lee's statement that the loss of the Smith businesswould have necessitated a shut-clown of the bindeiyThere is evidence that Governmentcontract woik was also done in the bindery In a letter to the Regional Office Qf the Board,work and have been for the past seveial months."Moreover, no showing was made that,in the event of loss of the Smith account, the respondent could not have obtained newbusiness and kept the bindery in operationIn any event, the truth or falsity of Lee'sstatement has no hearing upon our unfair labor piactice findings hereinafter set forthi In his earlier conversation with Holland that morning, Lee also made similar statementswith respect to the possible shut-down of the bindery°Gulledge testified that abort 7 years ago, there was it union in the pressroom, composingroom, and the binderyEmployee Herndon testified that sometime in 1935 there had beena union among the bindery employees, the typesetters, and compositorsWe credit theI'stunony of Gulledge and Herndon070117-4G-vol G438 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Gulledge as to why Lee did not give the employeesa wage scaleand vacation plan similarto those in union contracts,Lee stated thathe intended to do so if he had time to workit out by himself.Between August10 and 15, Lee visited the shipping departmentand asked Holland how long the bindery employees had been membersof the Union.Holland replied that the Union was organized in theplantsometime inJuly.Lee then asked how many members therewere, and Hollandstated that he did not know.On August 17, the respondent put into effect the approved wageincreases.On August 22, one of the bindery employees submitted to Lee apetition, which had been circulated in the bindery department duringworking hours sometime after August 10 and which was signed by13 bindery employees.The petitionread asfollows :We the undersigned employees of the bindery department ofA. J. Showalter Company have withdrawn fromthe Interna-tionalBrotherhood-of Bookbinders, Local No. 129, Dalton, Geor-gia, and the Union no longer represents us.We hereby revokeany membership card or check off authorization which may havebeen signed by us and ask that you do not honor or recognizesuch and that no dues be deducted from our pay.This August 22, 1944.ConclusionsThe above describedcourseof conduct by the respondent disclosesa well devised plan to frustrate self-organization among its employeesand to offsetthe Union's efforts to serve as their bargaining repre-sentative.Immediately after the respondent learned that its binderyemployees had organized and that the Union, as their representative,desired to meet that day with the respondent for purposes of collec-tive bargaining, Lee summoned to his office a select group of binderyemployees to discuss the impact of unionization on their economicsecurity.Lee warned the group that their adherence to the Unionmight cause the respondent's principal customer, the Smith Company,to withdraw its account and consequently would require the respondentto close the bindery and terminate their employment.At the sametime,Lee announced for the firsttimethat the respondent was pre-pared to give the employeeswage increases,which had recently beenapproved by the War Labor Board, butexpressedfear that the Unionwould object to such action.At least one employee testified that insigning the petition withdrawing her membership from the Union,she was motivated by fear that the advent of the Union might resultin the lossof the Smithbusinessand the closing of the bindery.Ob- A. J. SHOWALTER COMPANY579viously, Lee's statements were calculated to, and did, cause the defec-tion in the Union's ranks which subsequently occurred on August 22,1944, and we so find.The Trial Examiner, however, found that the respondent's conductwas not violative of the Act.We do not agree. Lee's statement con-cerning the Smith Company unmistakably warned the employees thatthe security'of their employment depended upon their withdrawalfrom the Union.The coercive nature of such a statement is selfevident.Hence it does not fall -within the constitutional guaranteeof free speech.'That Lee's warning was prompted, as he told theemployees, by an apprehension that he might lose the Smith account,does not alter the coercive effect of his remark' upon the employeesin the exercise of their statutory rights, or remove it from the ambitof the Act.8 It is now well settled that an employer's fear of economicreprisal, or loss of business, resulting from the unionization of hisemployees does not justify the commission of unfair labor practices 8Nor was the coercive effect of the warning that the employees mightlose their jobs if the Union became their bargaining representative,neutralized by the additional remark that Lee had no objection to theemployees joining the Union.We find that Lee's statement interferedwith, restrained, and coerced the employees in the exercise of therights guaranteed in Section 7 of the Act and hence was violative ofSection 8 (1).We also regard Lee's announcement with respect to the approvedwage increases, under the circumstances disclosed by the record, as apart of the respondent's general plan and purpose to discourage anddefeat employee self-organization.As noted above, the announcementofWar Labor Board approval of the respondent's proposed wageincreases was first made at the same time that Lee also warned theemployees that the Union would endanger their job security.Lee'sremarks on this subject also carried the suggestion that the Unionmight be an obstacle to the granting of such approved increases. ThatBarber correctly anticipated the respondent's move by advising theemployees to accept any offered wage increase, does not alter the char-acter of the respondent's conduct.Moreover, it appears that theannouncement was precipitately made and deliberately tinted to offset°See N L. R B v. Virginia EicctiacifPower Company,319 U S 533'SeeN. L R, B v Trojan Powder Company,145 F (2d) 337 (C C A 3), cert. den320 U S 768'SeeN. L. R B V. Poison LoggingCo, 136 F. (2d) 314 (C C A 9)° SeeN. L. R. B v. Star PublishingCo, 97 F (2d) 465 (C. C. A 9), in itihich the Courtstated * " . . . the Act prohibits unfair labor practices without regard to the factors caus-ing them.It permits no immunity because the employer may think that the exigenciesof the moment require infraction of the statute. In fact, nothing in the statute permitsor justifies its violation by the employer"See alsoN. L.R. B v Gluck Brewing Co ,144 F (2d) 847 (C. C A 8), and cases cited tlieiein. 580DECISIONS Or' NATIONAL LABOR RELATIONS BOARDthe initial successful organizing activity of the Union.10There is noindication in the record that Lee had decided in advance to make theannouncement on the day in question.To the contrary, it appearsthat the respondent did not instruct its foremen to inform their subor-dinates of the wage increases nor did it make any such general an-nouncement to all its employees. Instead, Lee, upon learning thatthe bindery employees had organized and that their representativedesired to meet with Lee for collective bargaining purposes, hastilymet only with a select group of those employees and privately informedthem of the approved wage increases.Upon the basis of the entire record, we find that the respondent,by its entire course of conduct, including Lee's warning to the binderyemployees of possible loss of jobs in the event of the selection of theUnion as their bargaining representative, the announcement of theapproved wage increases, and the interrogation of employees concern-ing the Union, interfered with, restrained, and coerced its employeesin the exercise of their-right to self-organization, to form, joinor assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection.We further find that such unlawful conductbythe respondent inducedand caused the employees to sign the membership withdrawal petitionof August 22.B. The refusal to bargain1.The appropriate unitThe complaint alleges that all bindery department and shippingdepartment employees, including the foreman," but excluding portersand janitors, constitute a unit appropriate for the purposes of col-lective bargaining.The employees in the bindery and shipping de-partments, under a common foreman, operate independently of theother departments, and form a homogeneous group. The Union con-tends that the work of the porters and janitors is not as skilled as thework of the other employees and that they do not have interests incommon with such employees.The record supports this contentionand, like the Trial Examiner, we shall accordingly exclude portersand janitors from the unit.10As previously found,it does not appearthatthe announcementwas then made to theemployees of any other department.The respondent contendedthat it didnot announcethe wage increase immediately upon its approval becauseit desned firstto compute adjust-ments and determinethe final ratefor each individualNevertheless,it hastened to makethe announcement at this timealthoughthe raises would not be reflected in the payenvelopes for another week because of the large amount of bookkeeping involved."Bindery foicmen traditionally are members of the Union,and ace normally include(]in such a unit. A.J. SHOWALTER COMPANY581We find, as did the Trial Examiner, that all bindery departmentand shipping department employees of the respondent, including theforeman, but excluding porters and janitors, at all times materialherein constituted, and now constitutes, a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.2.Representation by the Union of a majority in the appropriate unitOn August 10, 1944, there were 31 employees of the respondentwithin the appropriate unit.The record shows, and it is concededby the respondent, that of these 31 employees, 18 had on or beforeAugust 10, 1944, designated the Union as their bargaining representa-tive.The respondent contends, however, that the withdrawal peti-tion of August 22, 1944, signed by 13 of these employees, destroyedthe Union's majority status.We find this contention without merit.The asserted defection, as found above, was caused by, and is attribut-able to, the respondent's unfair labor practices and consequentlydoes not impair the Union's previously established majority status.12We find that on August 10, 1944, and at all times thereafter, theUnion was the duly designated representative of a majority of theemployees in the aforesaid appropriate unit, and that, pursuant toSection 9 (a) of the Act, the Union was on August 10, 1944, and atall times thereafter has been, and is now, the exclusive representativeof all employees in the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.3.The refusal to bargainOn August 23, 1944, at a conference in the Regional Office of theBoard, the Union made a further demand upon the respondent tobargain with it as the statutory representative of the bindery andshipping employees.The respondent admittedly refused to bargainon the ground that the Union did not then represent a majority ofthe employees.We have heretofore found this contention withoutmerit.Under the circumstances, we therefore find that on August 23, 1944,and at all times thereafter, the respondent has refused to bargain col-lectivelywith the Union as the exclusive representative of its em-ployees in the above found appropriate unit with respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment, and that the respondent thereby interfered with, restrained,'ZSee, e g, N.LR B. v. BradfordDyeing Association,310 U. S. 318;N. L. R. B. v.Burke Maclaine ToolCo , 133 F. (2d) 618, 621(C. C. A. 6). 0582DECISIONSOF NATIONALLABOR RELATIONS BOARDand coerced its employees in the exercise of the rightsguaranteed inSection 7 of the Act.IV.THE EFFECT.OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, oc-curring in connection with the operations of the respondent, describedin Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we must order the respondent, pursuant to the mandate ofSection 10 (c), to cease and desist therefrom.We also predicate ourcease and desist order upon the following findings :The respondent's illegal conduct discloses a purpose to defeat self-organization among its employees.For example, as soon as the re-spondent learned of the union activities of certain employees, it soughtto coerce them in the exercise of the rights guaranteed under the Actby warning them, in effect, that their adherence to the Union wouldresult in loss of employment, by questioning them concerning theUnion, by announcing the granting of War Labor Board approvedwage increases, and by making other statements with respect to theUnion.As a result, the respondent was successful in inducing a num-ber of employees to withdraw from the Union. As we have found, therespondent's conduct in these respects interfered with, restrained,and coerced its employees in the exercise of their rights to self-organ-ization, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection. Such conduct violated Section 8 (1)of the Act, quite apart from the respondent's refusal to bargain withthe Union.Finally, the respondent's unlawful conduct culminatedin its refusal to bargain with the Union on August 23, 1944. The re-spondent's whole course of conduct presents a ready and effectivemeans of destroying self-organization among its employees.Becauseof the respondent's unlawful conduct and its underlying purpose, weare convinced that the unfair labor practices found are persuasivelyrelated to the other unfair labor practices proscribed and that dangerof their commission in the future is to be anticipated from the respond-ent's conduct in the past.The preventive purposes of the Act will bethwarted unless our order is coextensive with the threat. In order A. J. SHOWALTER COMPANY583therefore to make effective the interdependent guarantee of Section 7,to prevent a recurrence of unfair labor practices, and thereby mini-mize industrial strife which burdens and obstructs commerce, and thuseffectuate the policies of the Act, we shall order the respondent tocease and desist from in any manner infringing upon the rights guar-anteed in Section 7 of the Act.We shall also order the respondent to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that therespondent has refused to bargain collectively with the Union as theexclusive representative of the bindery department and shipping de-partment employees, we shall order the respondent, upon request, tobargain collectively with the Union."Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OT LAW1.International Brotherhood of Bookbinders, Local No. 129, A. F.of L., is a labor organization, within the meaning of Section 2 (5),of the Act.2.All bindery department and shipping department employees ofthe respondent, including the foreman, but excluding porters and jani-tors, constitute a, unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.3.InternationalBrotherhood of Bookbinders, Local No. 129,A. F. of L., was on August 10, 1944, and at all times thereafter hasbeen, the exclusive representative of all employees in the aforesaidunit for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.4.By refusing on August 23, 1944, and at all times thereafter, to bar-gain collectively with International Brotherhood of Bookbinders,Local No. 129, A. F. of L., as the exclusive representative of all itsemployees in the aforesaid appropriate unit, the respondent has en-gaged in and is ingaging in unfair labor practices, within the mean-ing of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act."See our Supplemental Decision inMatter of Karp Meta'Products Co , Inc.,51 N. L.R. B. 621,Frank BrosCo. v N.L R B,321 U 8 702 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section l0 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, A. J. Showalter Company, Dalton,Georgia, and its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Brother-hood of Bookbinders, Local No. 129, A. F. of L., its the exclusive rep-resentative of all its bindery department and shipping department em-ployees, including the foreman, but excluding the porters and janitors;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofBookbinders, Local No. 129, A. F.,of L., or any other labor organiza-tion, to bargain collectively with representatives of their own choosing,and to engage in concerted activities, for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Bookbinders, Local No. 129, A. F. of L., as the exclusiverepresentative of all its bindery department and shipping departmentemployees, including the foreman, but excluding the porters and jani-tors, in respect to rates of pay, wages, hours of employment, and otherconditions of employment;(b)Post at its plant at Dalton, Georgia, copies of the Notice at-tached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the respondent's representatives, be posted by therespondent immediately upon receipt thereof, and maintained by it forsixty (00) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the respondent to insure that said no-tices are not altered, defaced, or covered by other material;(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.11111.GER.ARD D. REILLY took no part in the consideration of the aboveDecision and Order. A. J. SHOWALTER COMPANY585NLRB 582APPENDIX ANOTICI',TO ALLEMPLOYEESPursuant to Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LiborRelations Act, we hereby notify our employee: that:We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist International Broth-erhood of Bookbinders, Local No. 129, A. F. of L.; or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain mem-hers of this union, or any other labor organization.We will bargain collectively upon request with the above-namedunion as the exclusive representative of all employees in the bar-gaining unit described herein with respect to rates of pay, hours ofemployment or other conditions of employment, and if an under-standing is reached, embody such understanding in a signedagreement.The bargaining unit is : all bindery department andshipping department employees, including the foreman, butexcluding the porters and janitors.A. J. S1IOWALTER COMPANY,Employer.Dated ----------------By-------------------- ------------(Representative)Title)This notice must remain posted for GO days from the date hereof,and mast notbe altered,defaced, or covered by any othermaterial